                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: /      L(
                                                                                   ~6 ( ( ~


 DANIEL HERNANDEZ, on behalf of himself
 and others similarly situated,

                               Plaintiff,
                                                                 No. 19-CV-4481 (RA)
                          V.
                                                                         ORDER
 MNY 7th Corp, doing business as AL'S
 DELICATESSEN; MARIANA D.
 RAMIREZ; JOHN DOES 1-5,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

         On May 16, 2019, Plaintiff Daniel Hernandez brought this action, which includes a claim

under the Fair Labor Standards Act. In accordance with this district's rules, the parties were

referred to mediation. On December 11, 2019, the Mediation Office notified the Court that the

scheduled mediation conference was not held because the parties represent that they have

reached a settlement on all issues. See Dkt. 13.

         No later than January 7, 2020, the parties shall file a joint letter updating the Court on the

status of the case, including whether they have reached a settlement. If the parties have reached

a settlement, they must file it with the Court for approval no later than January 15.

SO ORDERED.

Dated:      December 30, 2019
            New York, New York

                                                     onme Abrams
                                                    United States District Judge
